Citation Nr: 0836677	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The veteran served on active military service from September 
1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in March 2006 by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
skin disorder as a result of exposure to herbicides.

The veteran testified during a personal hearing before the 
undersigned Veterans Law Judge in June 2008; a transcript of 
that hearing is of record.  

During the June 2008 hearing, the veteran testified that he 
was receiving disability benefits from the Social Security 
Administration (SSA).  When the record suggests that SSA may 
have records pertinent to the appellant's claim, but which 
have not been obtained, either a remand is required to obtain 
the records, or a non-conclusory explanation needs to be 
provided as to why the SSA records would have no reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§§ 5103A(a), 5103A(b)(1), 7104(d)(1).  In this case, there is 
no reasonable possibility that any SSA records would 
substantiate the veteran's claim for service connection for a 
skin disorder because the veteran testified that the SSA 
award was based solely on a lupus disability and that the 
records would not contain any records pertaining to his 
claimed skin disorder.  In addition, the veteran testified 
that he had never been treated for or diagnosed with a skin 
disorder after separation from military service.  The Board 
finds that these SSA records are not pertinent to the 
veteran's current claim for a skin disorder.  Consequently, 
as the Board is directed to avoid remanding a claim that 
would not result in any additional benefit to the veteran, 
this writing decides the veteran's claim on appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

In August 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement received in August 2008 that 
is included in the record.  The Board accepts this evidence 
for inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran served in the United States Army, and 
performed active duty in the Republic of Vietnam; therefore, 
exposure to an herbicide agent is presumed.

3.  A skin disorder was not manifested to a compensable 
degree within one year of the date of last possible exposure 
to herbicides during active military service, nor was a skin 
disorder shown to be related to other events, disease, or 
injury during active military service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a skin disorder was received in July 2005.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2005.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and a statement of the case was issued in April 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in February 
2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records pertaining to his claimed disability have 
been obtained and associated with his claims file.  

The veteran was not been provided with a VA examination to 
assess the current nature and etiology of any of his claimed 
skin disability on appeal.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of persistent or recurrent symptoms of a 
skin disorder, including any skin disorder manifested during 
an applicable presumptive period.  Therefore, a VA 
examination to evaluate the veteran's claimed skin disorder 
is not warranted.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2007).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he developed a skin disorder as a 
result of herbicide exposure during active military service.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim

The veteran's DD Form 214 (separation from service), 
reflected that his military service included 1 year and 3 
months of foreign and/or sea service.  Awarded medals 
included the VSM (Vietnam Service Medal) and VCM (Vietnam 
Campaign Medal). 

In a pre-service June 1967 U.S. Army Dental Clinic 
Questionnaire, the veteran indicated that he had been 
hospitalized in the past 5 years for an operation on his 
neck.  In a pre-qualification Report of Medical History dated 
in August 1967, the veteran reported a history of tumor, 
growth, cyst, or cancer.  The physician's summary elaborated 
that a benign "growth" on the veteran's leg had been 
excised.  A pre-qualification examination report noted normal 
skin findings.  In a service treatment note dated in October 
1967, the veteran complained of a knot on his neck and right 
knee.  The examiner noted a soft, tender mass on the 
posterior neck.  In a surgical clinic note dated in October 
1967, the veteran reported an I and D (incision and drainage) 
of the mass on the posterior neck 2 months earlier, which had 
now returned.  The mass was incised and a culture taken.  On 
his return to the clinic the following day, his neck was 
greatly improved.  A few days later, it was noted that the 
site was almost healed, with a little erythema xerosis.

In a consultation note dated in April 1968, the veteran was 
referred to the surgical clinic at the U.S. Army General 
Hospital (USAGH) in Frankfurt, Germany for the recurrence of 
a sebaceous cyst or carbuncle on his neck.  The consultation 
report indicated that the veteran was admitted for excision 
of the cyst.  An operation report from the USAGH in Frankfurt 
dated in May 1968 reflected that the veteran's cyst was 
excised, and the post-operative diagnosis was chronic 
recurrent sebaceous cyst, neck.  A USAGH Frankfurt treatment 
report dated in May 1968 summarized that the veteran had 
complained of a sebaceous cyst on the right side of his 
posterior neck and for the past year and had had recurrent I 
and Ds (incisions and drainages) for right posterior neck 
cyst infections.  Laboratory and x-ray findings including 
routine CBC, urinalysis, serology, chest x-ray, and x-ray of 
the cervical spine were all noted to be within normal limits. 
The diagnosis was sebaceous cyst, posterior neck, right.  

In a separation report of medical history dated in June 1969, 
the veteran indicated that he had a history of skin diseases 
and tumor, growth, cyst, or cancer.  The physician's summary 
noted that the veteran's reported skin disease consisted of a 
cyst removed from his neck during his tour.  A separation 
examination report dated in June 1969 noted normal skin 
findings. 

In a post-service VA examination report dated in January 
1972, the physician found on physical examination 3 sebaceous 
cysts on the forehead, pitting scars, acne on the face, and a 
3-centimeter post-operative cystectomy scar on the right side 
of the neck.  The diagnosis was cysts, sebaceous forehead 
disfiguring, acne and pitting scars on the face - 
disfiguring, and scar post-operative neck.  No other skin 
disorders were noted on the examination report.  In a January 
1972 rating action, the RO awarded the veteran service 
connection for a post-operative scar on the right side of his 
neck and assigned a noncompensable rating.

In a July 1998 VA scars examination report, the examiner 
reviewed the veteran's records and noted a surgical removal 
of a lump from the right side of his neck in Germany in 1967.  
The veteran reported that he had never had any problem with 
the scar since the cyst was removed.  The diagnosis was scar 
on the right side of the neck secondary to post-operative 
sebaceous cyst removal in 1967, asymptomatic and not 
disfiguring.  No other skin disorders were noted on the 
examination report.

VA treatment notes dated from September 2000 to September 
2003 contained a single complaint of skin problems.  In a VA 
treatment note dated in May 2001, the veteran stated that he 
was in Vietnam from January 1969 until July 1969 and was 
possibly exposed to Agent Orange.  He complained of a history 
of itching and aching sores on the arms, chest, legs, etc. 
intermittently since 1970.  He reported that he had never 
visited any physician and had never received any treatment 
for his claimed skin disorder.  On physical examination, the 
nurse observed multiple dry white nodules with erythema on 
the edge of the fingers, joints, and elbows as well as 
multiple erythamous papules on the chest, back, and legs.

Private treatment notes from A. M. W., M. D., from the 
Wichita Nephrology Group dated in May 2001 contained no 
complaints or findings related to a skin disorder, but 
reflected an impression of lupus mesangioproliferative 
disease (Lupus Class Type II).

In a statement dated in October 2002, the veteran enclosed a 
letter from the VA dated in February 1994 that briefly 
discussed a decision to grant presumptive service-connected 
compensation for a number of conditions resulting from 
exposure to herbicides used in Vietnam during the Vietnam 
Era.  The letter indicated that the veteran had been 
identified as an individual who might be eligible for 
service-connected disability compensation based on a claim 
for a condition that is now recognized as the result of 
exposure to herbicides. 

In a statement dated in October 2003, the veteran contended 
that he had chloracne as a result of exposure to herbicides 
and that he filed a claim for service connection for this 
disorder in the 1970s.  He averred that he might also have 
porphyric cutania tarda (PCT) and that his medications for 
his lupus disability controlled his acne.

In a statement of the case (SOC) dated in December 2003 
related to the veteran's claim for service connection for 
lupus, the RO conceded that the veteran was exposed to 
herbicides based on his receipt of the VSM and VCM.

VA treatment notes dated from November 2004 to November 2005 
and in January 2006 contained no complaints or findings 
related to any skin disorder.

In a private surgical pathology report dated in June 2008, T. 
K., M. D. diagnosed a central basal cell carcinoma and 
negative margins of excision from a skin sample from the 
veteran's left temple.

During a June 2008 hearing, the veteran testified that when 
he left Vietnam he had boils and cysts on his face.  He 
testified that after separation from service, he never 
received any treatment or diagnosis for his claimed skin 
disorder, including any diagnosis of chloracne, and that no 
doctor had ever stated that his skin disorder may be related 
to herbicide exposure.  The veteran further stated that he 
recently had a cyst removed from his forehead by his private 
doctor.

Exposure to herbicides was conceded in this case.  Assuming 
that the veteran served in Vietnam until July 1969 (the month 
and year of his separation from service) as he reported to a 
VA nurse in May 2001, chloracne or other acneform disease 
consistent with chloracne must have become manifest to a 
degree of 10 percent or more by July 1970 (within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military service).  See 38 
C.F.R. § 3.307(a)(6)(ii) (2007).  In this case, the evidence 
of record does not reflect that the veteran has been 
diagnosed with any skin disability that is classified as one 
of the enumerated diseases associated with herbicide exposure 
under 38 C.F.R. § 3.309(e) (2007).  Consequently, the 
veteran's claim for service connection for a skin disorder 
based on exposure to herbicides must be denied.  

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

As noted above, service treatment records reflect that the 
veteran's cyst in his neck, which had previously been 
drained, was excised in May 1968.  He is service connected 
for the excision scar.  The medical evidence of record 
contains no additional complaints of skin problems until May 
2001 - more than 30 years after separation from service - 
when the veteran reported to a VA nurse that he had a history 
of itching and aching sores since 1970.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between service discharge and medical documentation of 
a claimed disability is evidence against a claim of service 
connection).  The record also does not include any medical 
opinion establishing a nexus or medical relationship between 
any current skin disorder diagnosed post-service and 
herbicide exposure or any other event, injury, or disease 
during active service, and neither the veteran nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  Therefore, the veteran's 
claim for service connection for a skin disorder must be 
denied on a direct basis, in addition to a presumptive basis.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the veteran's belief that he has a 
current skin disorder as a result of events during military 
service, to include herbicide exposure.  However, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
skin disorder have no probative value.

For all the foregoing reasons, the claim for service 
connection for a skin disorder must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


